DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toan Tran on April 16, 2021.

Please amend the claims as follows:

Claim 1 (Currently Amended) An apparatus comprising:
a processor; and 
a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor to:
determine whether content included in a transport stream includes stereo content or multichannel content by analyzing components of the content included 
wherein the processor is to analyze the duration of the content included in the transport stream by comparing the duration of the content to predetermined durations for different types of stereo content and multichannel content, and
determine the duration of the content included in the transport stream by further analyzing a file-size and a data rate associated with the content included in the transport stream, wherein the data rate includes a constant bitrate or a variable bitrate;
in response to a determination that the content included in the transport stream includes the stereo content, apply a stereo content preset to the content included in the transport stream; and
in response to a determination that the content included in the transport stream includes the multichannel content, apply a multichannel content preset to the content included in the transport stream.

7. – 8.	(Canceled).

Claim 10. 	(Currently Amended) A method comprising:
determining, by a processor, whether content included in a transport stream includes stereo content or multichannel content by analyzing components of the content 
wherein analyzing the duration of the content included in the transport stream includes: comparing the duration of the content to predetermined durations for different types of stereo content and multichannel content, and
determining the duration of the content included in the transport stream by analyzing a file-size and a data rate associated with the content included in the transport stream, wherein the data rate includes a constant bitrate or a variable bitrate;
in response to a determination that the content included in the transport stream includes the stereo content, applying, by the processor, a stereo content preset to the content included in the transport stream; and
in response to a determination that the content included in the transport stream includes the multichannel content, applying, by the processor, a multichannel content preset to the content included in the transport stream.


Claim 13. 	(Currently Amended) A non-transitory computer readable medium storing machine readable instructions that, when executed, cause a processor to:
determine whether content included in a transport stream includes stereo content or multichannel content by analyzing components of the content included in the transport stream, and analyzing a duration of the content included in the transport stream, wherein the duration is analyzed by comparing the duration of the content to predetermined , wherein the processor is to determine the duration of the content included in the transport stream by further analyzing a file-size and a data rate associated with the content included in the transport stream, wherein the data rate includes a constant bitrate or a variable bitrate;
in response to a determination that the content included in the transport stream includes the stereo content, apply a stereo content preset to the content included in the transport stream; and
in response to a determination that the content included in the transport stream includes the multichannel content, apply a multichannel content preset to the content included in the transport stream.

Allowable Subject Matter
Claims 1-6, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 9-15 are allowed in view of Applicant’s Amendments/Remarks.  Particularly, the prior art of record fails to disclose or fairly suggest wherein the processor is to analyze the duration of the content included in the transport stream by comparing the duration of the content to predetermined durations for different types of stereo content and multichannel content, and determine the duration of the content included in the transport stream by further analyzing a file-size and a data rate associated with the content included in the transport stream, wherein the data rate includes a constant bitrate or a variable bitrate.


Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fogelson et al. 	U.S. Pub. No. 2018/0285358 (see paragraph 39)
Innes et al.		U.S. Pub. No. 2017/0115954 (see paragraph 72)
Cooper et al.		U.S. Pub. No. 2006/0050780 (see paragraph 9, 94)
Beack et al.		U.S. Pub. No. 20140095179 (see paragraphs 81, 101).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 18, 2021.